PER CURIAM.
Michael Junior appeals from an order summarily denying his motion to withdraw plea, which was treated as a rule 3.850 motion for post-conviction relief. We affirm the summary denial of three of the four grounds without further discussion, but reverse as to the second ground, see McDowell v. State, 714 So.2d 606 (Fla. 4th DCA 1998) (reversing in part summary denial of post-conviction motion, including ground alleging that guilty plea was involuntarily entered because defendant was under influence of psychotropic drugs, prescribed for his mental illness, which prevented him from understanding full implication of his plea), and remand for either an evidentiary hearing or the attachment of portions of the record that conclusively refute that ground for relief.

Affirmed in part; Reversed in part and Remanded.

STEVENSON, C.J., SHAHOOD and TAYLOR, JJ., concur.